 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ETUATE SEKONA,                                    No. 2:17-CV-2479-JAM-DMC-P
11                       Plaintiff,
12           v.                                         ORDER
13    HOROWITZ,
14                       Defendant.
15

16                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

17   42 U.S.C. § 1983. Pending before the court are plaintiff’s motions seeking an order directing

18   defendants to respond to plaintiff’s complaint (ECF Nos. 21 and 22). A review of the docket

19   reflects that the court directed the United States Marshal to effect service of process on September

20   20, 2019. The docket does not, however, reflect that defendant has been served. Because

21   defendant has not been served, there is no obligation to respond to plaintiff’s complaint. For this

22   reason, plaintiff’s motions are denied.

23                  IT IS SO ORDERED.

24

25   Dated: January 2, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
